DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 07/05/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 4-5, 7, 9-10, 13-29 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2016/081032, filed 12/14/2016. 
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application No. EP 15199948.9, filed on 12/14/2015, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file.
Interview Statement
Applicant’s summary of the interview on 06/23/2022, has been reviewed and is complete and accurate.
Response to Arguments
Applicant’s responses and arguments filed 07/05/2022 regarding claim rejections under 35 USC 103 have been fully considered and found persuasive for the following reasons.
Applicant amended the independent claims to advance the prosecution of the claimed invention with the amended limitation “verify the tracking data comprising obtaining scanner data indicative of operating parameters of the medical scanner during tracking” changing the scope of the claims necessitating new grounds of rejection. Applicant’s arguments are based on this amendment. 
Applicant argues (on page 7-9) after reviewing the references of record, that Gorges and Pfister teach imaging techniques and imaging device parameters; Yu, Zuccolotto, and Carlsen all teach adjusting scanner parameters based on tracking data and scanner data; Yu teaches a verification function based on tracking data, but not scanner data. Zuccolotto and Carlsen do not teach any controller unit that is configured to determine any output of any verification function and no reference were to teach or suggest any step or feature to verify the tracking data comprising obtaining scanner data indicative of operating parameters of the medical scanner during tracking.
In response, the examiner has relied upon Yu as teaching the verification function with tracking motion for feedback control the image quality with the verification function being operating during the tracking and the imaging protocols. Zuccolotto was relied upon to teach the adjustment of some scanner protocols when tracking motion found notion affecting the quality of acquired images such as stopping for ending or restarting the protocol. However, after further consideration, the examiner found Zuccolotto teaching a verification function with a feedback system for providing analysis of the motion and providing thresholds as a function of the motion level to direct the scanning to continue scanning or stop scanning  or restarting the scanning protocol ([0054]) therefore providing a signal based on the imaging data and also implicitly on the scanner operating parameters as interpreted as scanning start, on and stopped being tested for changing the scanning parameters according to the tracked motion level. Therefore, Zuccolotto teaches a feedback function as verification function operative during the tracking whether the scanning is on or off and whether the motion is within different level windows to continue, stop or restart the scanning protocol, therefore at least suggesting the amended limitation “verify the tracking data comprising obtaining scanner data indicative of operating parameters of the medical scanner during tracking” considering the scanning operation parameter scanning on or off or stop being obtained. After further consideration, the examiner found Zuccolotto teaching an MRI system with acquisition options for the scanner to correct for motion by reorienting the gradients to track the movements while collecting images, which reads on tracking the motion during image scanning and checking the gradient orientations and adjusting them according to the values of the tracked motions while collecting images ([0019]) therefore changing the acquisition  sequences during tracking according to the motion/imaging data, wherein, the system would necessary need to have access to the prior acquisition sequence parameters in order to change the acquisition sequences, therefore to check implicitly the scanning parameters during tracking.  In view of this new consideration, the limitation “wherein the verification function is a function of one or more operating parameters of the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings” is taught by Zuccolotto for the “scan session protocol” and also the amended limitation “verify the tracking data comprising obtaining scanner data indicative of operating parameters of the medical scanner during tracking”. Additionally, the examiner, in view of the amendment, has reconsidered Yu as teaching the verification function as the analysis function performed by the veto controller analyzing the deformation data and the internal consistency controller data to assess the reliability of the tracking data (p.21, 24) leading to the veto signal in case of unreliable tracking data and in case of reliable tracking data performing motion correction with adaptation of the scanner to change operating parameters such as adjusting the scan planes, locations, orientation of the scanner in real time (p.13) to compensate for the tracked motion therefore teaching these operating parameters for the scanner being read in real time in order to be adjust in real time, therefore teaching implicitly verify the tracking data comprising obtaining scanner data indicative of operating parameters of the medical scanner during tracking.  
Applicant additionally argues (on page 9) that modifying the reference Yu with including the scanner data as input to the veto controller 406 would change completely the principal function/operation of Yu invention. 
In response, after further consideration of the references of record, the examiner found Carlsen that the modification for providing the feedback with the scanner data as input to feedback control the scanner operation using the scanner data can be directly installed within the imaging system and processor ([0064] “When implemented as computer program products, the boxes and steps described in relation to FIG. 1 in the above can be implemented as operations carried out by one or more software applications. The computer program product for updating a medical imaging apparatus to apply the method comprises only software applications for carrying out the operations which the apparatus cannot already perform”) teaching that the implementation of Carlsen feedback with scanner data can be installed as an update of the control system for the imaging scanner which will not change the previous function of the system control via a product ([0018]). Carlsen teaches what scanner parameters and how they are determined in present scanning procedures ([0066]) with the adjustments being performed “during dynamic medical image acquisition” with installing a product ([0011]-[0016] based on a method “using the dynamic model to adjust the provided preliminary acquisition protocol to compensate for the temporal variations in said one or more features during dynamic medical image acquisition of the body volume” and [0018]-0020] based on “a computer program product for updating a medical imaging apparatus .... the computer program product for updating a medical imaging apparatus... provides the following when executed by a processor ... using the dynamic model to adjust the provided preliminary acquisition protocol to compensate for the temporal variations in said one or more features”). Therefore Carlsen teaches the updating of the imaging device to perform the tracking and the adjustment to the image sequence via an automated feedback. Therefore, the examiner is considering that one of ordinary skill would have the capacities at the level of his skills to update the imaging devices without necessitating a change in the principle function of the imaging device such as the one of Yu since Yu’s verification function and Zuccolotto’ s feedback considered as an additional verification function are both based on the same tracking motion data but affect different independent functions of the imaging device and Carlsen teaches the installation of the Zuccolotto can be performed as an update to the already present function in the imaging device of Yu. Therefore the combination of Yu with Zuccolotto and Carlsen would not need to change the principal function of the invention of Yu as argued by the Applicant.
Therefore the Applicant’s argument is considered as not persuasive regarding the independent claims.
Applicant further argues (on pages 10-11) that the rejections directed to the dependent claims should be withdrawn based on the same arguments presented for the amended independent claims.
In response, absent to the contrary, since the Applicant’s arguments for the independent claims 1 and 24 are found not persuasive, the rejections for the dependent claims are not withdrawn and will be modified in view of the amendment.
The examiner is also considering new grounds of rejection to address the introduced amendment within the independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].

The following rejections are new rejections necessitated by amendment.

Claims 1, 4, 7, 10, 13-15, 18, 21-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012), Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012) and Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008). 
Regarding claim 1, Yu teaches a scanning monitoring apparatus for medical imaging (Title and abstract and Fig. 1 as  with imaging scanner 108 as in p.1 last ¶ for tomographic imaging techniques as MRI) the scanning monitoring apparatus comprising a controller unit (Fig.1 and p.12 last ¶ controller unit 104) and a display (abstract “to display the tracking data along with its associated image data” and p.50 2nd ¶ “comprise one or more display devices, such as a monitor, that allows the visual presentation of data to a user”), wherein the controller unit is, during a scanning session, configured to:  
obtain tracking data of a subject in a medical scanner (Fig. 6 with step 608-610 with acquiring patient movement data to generate tracking data from the patient in Step 614)  
Yu teaches  wherein to obtain tracking data includes to determine one or more quality parameters indicative of tracking data quality based on 3D representation data of an imaging region of the subject (Fig. 6 step 612 and p.23 2nd ¶ “the system analyzes the detector data and/or the new patient position data to determine a quality of the movement data.... to determine if the object being tracked is experiencing, for example, skin deformations that may reduce the quality of the tracking data” with the tracking data including the data from the detector and the position data of the patient leading to the determination of the skin deformations as interpreted as a 3D representation data of an imaging region of the patient  . and to include the one or more quality parameters in the tracking data (Figs. 6 step 614 with the generation of tracking data p.23 last ¶ wherein the determination of the quality parameter as the skin deformation is performed during step 612 and at step 614 and p.23 last ¶ “the system generates tracking data describing the estimated positioning of the patient or object of interest” therefore including the skin deformation and its estimate as quality parameter within the tracking data). 
Yu teaches, verify the tracking data comprising obtaining scanner data indicative of operating parameters of the medical scanner during tracking (Fig. 6 step 618 and p.24 1st ¶  “At block 618, the process, for example by using a veto controller 406, determines whether the tracking quality is sufficient. If the veto controller 406 determines that an output from the internal consistency controller 402 or one of the deformation detectors 404 indicates unreliable tracking data, the veto controller can send a veto signal” wherein the verification of the tracking data is performed when checking if the quality of the tracking is sufficient therefore teaching the verification of the tracking data by looking for unreliable tracking data as explained in p.20 3rd ¶ “During the tracking of motion of a patient during a scan, the deformation detectors 404 and internal consistency controller 402 are configured to monitor data from the detectors 102 and/or tracking controllers or filters 202 for certain conditions that may adversely affect tracking data. When one of these conditions occurs, the deformation detector 404 or internal consistency controller 402 is configured to notify the veto controller 406 of the condition. The veto controller 406 is configured to analyze the condition(s) and send a veto signal to the scanner controller 106 if it determines the tracking data is sufficiently untrustworthy” . Therefore the tracking data are verified to not follow some conditions that may affect the reliability of the tracking data. 
Additionally, Fig.6 step 616 and p.23 last ¶ steps 614- 616 “At block 614 the system generates tracking data describing the estimated positioning of the patient or object of interest. The tracking data can be generated, for example, by using the tracking combination interface 204 shown in the motion tracking system 400. At block 616 the scanner controller uses the generated tracking data to adjust the scanner to compensate for patient movement. For example, the scanner controller instructs the scanner to adjust scan planes, locations, or orientations” with adjusting scan planes, locations or orientations are interpreted as operating parameters of the medical scanner. Therefore the system is adjusting the scanner operating parameters according to the tracking data.
 Steps 614-616 are performed during tracking since step 622 occurring after steps 614-616, tests if the scan is complete or not and continue the scan if the scan is not finished (Fig.6). Since the system is adjusting the operating scanning parameters of the scanner during the scan, the system necessarily has to obtain the current operating scanning parameters in order to be able to change them to the needed extend during tracking in order to correct the scanning to provide more reliable tracking data.
Therefore Yu teaches within the same embodiment verify the tracking data comprising obtaining scanner data indicative of operating parameters of the medical scanner during tracking. 
Yu teaches
determine an output of a verification function (regarding Fig.6 step 618, p.24 1st ¶ “At block 618, the process, for example by using a veto controller 406, determines whether the tracking quality is sufficient. If the veto controller 406 determines that an output from the internal consistency controller 402 or one of the deformation detectors 404 indicates unreliable tracking data, the veto controller can send a veto signal indicating that the tracking quality is insufficient” teaching the verification function performed by the veto controller 406 analyzing the set of “an output from the internal consistency controller 402 or one of the deformation detectors 404” to provide a result that shows the degree of tracking quality leading to an output such as a veto signal to the process and to the scanner”, based on the tracking data and the scanner data (regarding Fig.6 step 618, p.24 1st ¶ the set of “an output from the internal consistency controller 402 or one of the deformation detectors 404” with the deformation detectors output are reading on some of the tracking data and wherein Yu describes what deformation data trigger inaccuracy in the tracking data in p.21 2nd ¶ “The deformation detectors 404 monitor data from the detectors I02 for conditions likely to cause untrustworthy or degraded tracking data. For example, when tracking a head/brain, when a patient in the scanner sneezes or is squinting, the patient's skin may deform locally, resulting in loss of tracking accuracy, because, while the patient's skin moved, the patient's brain likely did not move in synchronization with the skin movement. The deformation detectors 404 can be configured to analyze the data from the detectors I02, and to flag these or other conditions detrimental to accurate tracking, such as sudden appearance of skin folds or changes in the shape of anatomical features” such as excessive deformation and what the consistency data are in p.21 3rd ¶ “The internal consistency controller 402 is configured to monitor the data output by the various tracking controllers or filters 202 to detect discrepancies between the tracking controllers or filters 202. For example, the internal consistency controller 402 can be configured to compare position estimates from each tracking controller 202 and to send a signal to the veto controller or filter 406 when the differences in position estimates from different tracking controllers or filters 202 exceed a threshold level or an estimated maximum magnitude of error. The threshold level that, if exceeded, triggers a signal to the veto controller or filter 406, can be a predetermined value or a continuously modified value” and Yu additionally describes the process for the analysis for the consistency controller in p.22 2nd ¶ “For example, the data from the detectors 102 is analyzed by each of the tracking controllers or filters 202 as described above, and each tracking controller 202 generates an estimate of the new patient position. The estimates from the various tracking controllers or filters 202 are then fed into the tracking combination interface 204. The tracking combination interface 204 combines the various estimates from the tracking controllers or filters 202 and generates a single estimate to send to the scanner controller 106. At block 512 the tracking combination interface generates tracking data containing the single estimate derived from the various estimates from the tracking controllers or filters 202. At block 514 the scanner controller utilizes the tracking data from the tracking combination interface to adjust the scanner to compensate for patient movement. with the consistency tested as dependent on the scanning parameter” wherein the analysis of the data from the controllers or filters 202 is performed to provide the set of estimates for the tracking data which are used to assess the adjustment to the operating parameters of the scanner to compensate for the patient motion therefore the controller having already the previous operating parameters of the scanner in order to be able to adjust them when necessary, therefore teaching the verification function is also based on the scanner data in order to assess if the necessary change in the scanner operating parameters can be performed on not as defined by Yu in p.42 1st ¶ “the scanner controller 106 adjusts in real time scan planes, locations, or orientations of the scanner. In some cases the scanner controller may not adjust the scanner, because, for example, a veto signal indicates the current tracking data is unreliable”), wherein the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion (Fig.6 step 618, p.24 1st ¶ “At block 618 wherein the function of the “veto controller 406 determines that an output from the internal consistency controller 402 or one of the deformation detectors 404 indicates unreliable tracking data, the veto controller can send a veto signal indicating that the tracking quality is insufficient.” therefore the unreliable tracking data is considered as indicative of corrupted data since the “quality parameter” of being reliable is not verified either from the deformations data or from the internal consistency controller data/estimate data, wherein either the deformation data are unreliable or the scanner controller can adjust the scanner in response to the estimates provided by the internal consistency controller as defined by Yu in p.42 1st ¶ “the scanner controller 106 adjusts in real time scan planes, locations, or orientations of the scanner. In some cases the scanner controller may not adjust the scanner, because, for example, a veto signal indicates the current tracking data is unreliable” with the verification function output is “a veto signal indicating that the tracking quality is unsufficient” therefore not fulfilling a sufficient criterion); and wherein the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion (with the same reasoning as above with the veto controller 406 above not providing an output signal, wherein the lack of output from the veto controller is indicative of high quality of tracking data from the deformation data and from the internal consistency controller such than the deformations data and the internal consistency controller data are of sufficient quality to proceed with the imaging process, therefore the lack of output from the veto controller is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion such a sufficient reliability).  
Yu teaches also control the scanning monitoring apparatus according to the output of the verification function (controlling the scanner controller 106 in view of the results of the “veto controller 406” as discussed above and Fig.6 step 618, p.24 1st ¶ “At block 618, the process, for example by using a veto controller 406, determines whether the tracking quality is sufficient. If the veto controller 406 determines that an output from the internal consistency controller 402 or one of the deformation detectors 404 indicates unreliable tracking data, the veto controller can send a veto signal indicating that the tracking quality is insufficient”. Additionally, Yu teaches in p.24 2nd ¶ “In some embodiment, blocks 616 and 618 are reversed. In these embodiments, the process determines whether the tracking quality is sufficient before the process adjusts the scanner to compensate for patient movement” teaching that the scanner controller monitoring according to the output of the veto controller).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Yu to control the scanning monitoring apparatus according to the output of the verification function, since one of ordinary skill in the art would recognize that controlling the imaging scanner functions as dependent on the tracking data quality was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that these combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality for better scanning/imaging control; 
[...wherein the verification function is a function of one or more operating parameters of the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings...].
Similarly, Yu teaches wherein the verification of the tracking data comprises applying one or more tracking data criteria to the tracking data (as discussed above for Yu teaching the deformation data and the internal consistency data in p.2 2nd and 3rd ¶ “The deformation detectors 404 monitor data from the detectors I02 for conditions likely to cause untrustworthy or degraded tracking data. For example, when tracking a head/brain, when a patient in the scanner sneezes or is squinting, the patient's skin may deform locally, resulting in loss of tracking accuracy, because, while the patient's skin moved, the patient's brain likely did not move in synchronization with the skin movement. The deformation detectors 404 can be configured to analyze the data from the detectors I02, and to flag these or other conditions detrimental to accurate tracking, such as sudden appearance of skin folds or changes in the shape of anatomical features. 
The internal consistency controller 402 is configured to monitor the data output by the various tracking controllers or filters 202 to detect discrepancies between the tracking controllers or filters 202. For example, the internal consistency controller 402 can be configured to compare position estimates from each tracking controller 202 and to send a signal to the veto controller or filter 406 when the differences in position estimates from different tracking controllers or filters 202 exceed a threshold level or an estimated maximum magnitude of error. The threshold level that, if exceeded, triggers a signal to the veto controller or filter 406, can be a predetermined value or a continuously modified value based on, for example, weighting of different probabilities of the various discrepancies encountered, a Bayesian probability approach, or other methods” therefore applying different tracking data criteria to the tracking data to verify the quality/reliability of the tracking data which are repeated conditions in Fig.8 and p.26 last ¶ step 830 combining estimates from the various tracking controller “function .... performed by...an internal consistency controller... determined if there are inconsistencies between various controllers or filters that exceed a certain level” with p.27 1st ¶ step 832/834 with a “veto controller” determining the “overall tracking quality with a “veto flag” as function value” to control the imaging scanner such as described in Fig.4, therefore teaching the use of combined criteria for the tracking data to analyze by the veto controller and to provide an output of the verification based on the deformation and consistency data to deem the tracking data as reliable or unreliable as criteria to use the tracking data for motion compensation or not).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Yu with the verification of the tracking data comprising applying one or more tracking data criteria to the tracking data, since one of ordinary skill in the art would recognize that checking the tracking data for consistency as dependent on the tracking data quality was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that these combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality for better scanning/imaging control.
Yu teaches a verification function for the quality of the tracking data and is suggesting a feedback control from the quality data to the scanning control. Yu does not specifically teach wherein the verification function is a function of one or more operating parameters of the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings as in claim 1.
However, Gorges teaches within the same field of endeavor for medical imaging (Title and abstract) that image quality in the field of medical imaging is generically expressed as image resolution ([0041] “In general, image quality is expressed by the resolution of the image”). Therefore one of ordinary skill in the art would understand that the quality of the tracking data as obtained using an imaging scanner is dependent on the resolution provided by the imaging scanner. Additionally, Pfister reports within the same field of endeavor of medical imaging (Title and abstract) the general spatial and temporal resolution for general medical imaging scanner (Fig.1 comparing the imaging modalities MRI, fMRI, PET and SPECT with different conventional resolution or spatial resolution and temporal resolution) with implicitly the temporal resolution being adjustable with modifying the frame rate of acquisition therefore teaching that the level of imaging quality pre-selected to accept a given amount of motion. Therefore one of ordinary skill in the art would also recognize, since the temporal and spatial resolutions for each imaging technology have different ranges, that the quality of the tracking data depends also on the type of imaging scanner used for imaging the patient and imaging technique used, therefore Gorges and Pfister in combination teach the verification function analyzing the tracking data quality as  dependent on scanner data or parameters such as the type of medical imaging scanner and protocols (such as frame rate) used which is reading on the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings since different image modalities or scanning type have also different acquisition method settings. Additionally, Carlsen teaches within the same field of endeavor of correcting motion within diagnostic imaging system (Title and abstract) the adjustment of the acquisition protocols based on the anatomical and dynamical parameters to compensate for the motion of the patient (abstract “The protocols are adjusted based on anatomic and dynamic models (10, 12, 14) which are individualized or fitted to each patient based on a scout scan (6, 8). The adjustment can compensate for changes in the patient due to patient motion (e.g. breathing or heartbeat) or flow of contrast or tracing agent during the sequence” and [0008] “an improved scheme for compensating for motion during or between dynamic medical imaging would be advantageous, and in particular a more efficient and/or reliable way of adjusting an acquisition protocol for dynamic medical imaging would be advantageous” and [0027] on the basis of the anatomic and dynamic models, adjusting the preliminary acquisition protocol to compensate for the temporal variations in said one or more features during dynamic medical image acquisition of the body volume” and [0029] “The adjustments are preferably carried out on the basis of previously used acquisition protocols, previously acquired images or additional non-image sensor information of the patient”) therefore teaching a motivation to be able to adapt the image quality/resolution for the verification function for when changing the imaging protocols or devices to access, maintain or achieve different acceptable image quality dependent on the imaging scanner and on the protocol used. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Yu with the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings, since one of ordinary skill in the art would recognize that the pre-defined image quality/image resolution was routine and conventional in the art as dependent on the type of imaging scanner and on the imaging protocols/settings as taught by Gorges and Pfister and since dynamically adjusting acquisition protocols for compensating for patient motion was known in the art as taught by Carlsen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Carlsen and Yu teach the analysis of patient motion and its control for medical imaging including MRI. The motivation would have been to provide optimal dynamic control of the acquisition protocols while monitoring of the patient motion, as suggested by Carlsen ([0027] and [0029]).

Regarding claim 24, Yu teaches a scanning monitoring apparatus for medical imaging as discussed above for claim 1. The Examiner notes that the method of claim 24 corresponds to the functional limitations of the apparatus of claim 1; in particular, the functional limitations of “the scanning monitoring apparatus comprising a controller unit and a display, wherein the controller unit is, during a scanning session, configured to obtain tracking data of a subject in a medical scanner, wherein to obtain tracking data includes to determine one or more quality parameters indicative of tracking data quality based on 3D representation data of an imaging region of the subject and to include the one or more quality parameters in the tracking data; verify the tracking data comprising obtaining scanner data indicative of operating parameters of the medical scanner during tracking; determine an output of a verification function based on the tracking data and the scanner data, wherein the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and wherein the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion; and control the scanning monitoring apparatus according to the output of the verification function; wherein the verification function is a function of one or more operating parameters of the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings; and wherein the verification of the tracking data comprises applying one or more tracking data criteria to the tracking data” correspond to the method steps of “the scanning monitoring apparatus including a controller unit and a display, wherein the method comprises, during a scanning session: obtaining tracking data of a subject in a medical scanner, wherein obtaining tracking data includes determining one or more quality parameters indicative of tracking data quality based on 3D representation data of an imaging region of the subject and including the one or more quality parameters in the tracking data; verifying the tracking data comprising obtaining scanner data indicative of operating parameters of the medical scanner during tracking; determining an output of a verification function based on the tracking data and the scanner data, wherein the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and wherein the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion; and controlling the scanning monitoring apparatus according to the output of the verification function; wherein the verification function is a function of one or more operating parameters of the scanner data comprising at least one of contrast agent(s), scanning type identifier, scan session protocol, acquisition method scanner specification, and acquisition method settings; and wherein the verification of the tracking data comprises applying one or more tracking data criteria to the tracking data”. 
Claim 24 is therefore made obvious by the teachings discussed above mutandis mutatis; i.e., since Yu modified in view of Gorges, Pfister, and Carlsen teaches the scanning monitoring apparatus for medical imaging as claimed in claim 1,  Yu modified in view of Gorges, Pfister and Carlsen teaches the method of operating the scanning monitoring apparatus for medical imaging as claimed in claim 24.

Regarding the dependent claims  14-15, 18, 22-23, 25,  all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Yu, Gorges, Pfister and Carlsen.
Regarding claim 14, Yu teaches comprising an image projector configured to project one or a plurality of images onto an imaging region of the subject in the medical scanner, and wherein the tracking data includes image control data of the image projector (Fig.2 with a controller 4 and p.15 “configured to track changes in a known pattern, for example, a regular grid, projected onto the object of interest. A projector projects one or more patterns onto the object of interest from one or more projection locations, and one or more detectors 102 detect images of the pattern projected onto the object of interest”).
Regarding claim 15, Yu teaches to control the scanning monitoring apparatus according to the output of the verification function includes to provide a notification signal if the output is indicative of an erroneous scanning (Fig. 22A  element 2202 teaching the indicator “no prospective motion correction” on the representation drawing wherein Yu teaches also in p.38 3rd ¶ “The compensation indicators 2202 are configured to display whether or not motion compensation was applied to the scanner image or images associated with each tracked motion display 2200” therefore providing a notification signal If the output is indicative of an erroneous scanning as claimed.).
Regarding claim 18, Yu teaches as discussed above for claim 15, to provide a notification signal includes to provide a visual alarm signal on the display (Figs. 22 with notification of the display of needed or enabled motion correction or unnecessary motion correction for the user and the examinee as notified in page 38 with visual indicator 2201, in p.38 3rd ¶ “The compensation indicators 2202 are configured to display whether or not motion compensation was applied to the scanner image or images associated with each tracked motion display 2200” therefore a notification signal includes to provide a visual alarm signal on the display as claimed).
Regarding claim 22, Yu teaches the use of camera detector for imaging the subject (Figs.1-4 detectors 102 and p.13 last ¶ “the detectors 102 are all cameras” for the detection of tracking data) therefore reading on an image detector configured to detect images of a subject, and wherein the tracking data includes image data of the detected images as claimed.
Regarding claim 23, Yu teaches an image detector configured to detect images of a subject, and wherein the tracking data includes image data of the detected images (Fig.2-7 with detector processing interface includes tracking anatomical landmark and also distance tracking which includes imaging data of the detected images from the detector 102).
Regarding claim 25, Yu teaches the trigger of the veto signal due to the magnitude of the motion (p.21 3rd ¶ “to send a signal to the veto controller or filter 406 when the differences in position estimates from different tracking controllers or filters 202 exceed a threshold level or an estimated maximum magnitude of error”) therefore reading on the one or more quality parameters are indicative of potential errors in the tracking data as claimed.

Claims 4, 5, 7, 9-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012), Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012), and Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claims 4 and 7 above, and further in view of Olensen et al. (2013 IEEE Trans. Med. Imaging 32:200-209; Pub.Date 09/19/2012).
Yu, modified in view of the teachings of Gorges, Pfister and Carlsen, teaches a scanning monitoring device as set forth above.
Regarding claim 4, Yu does not teach to determine and provide a first representation based on the tracking data as in claim 4 with the first representation including a graphical representation of the displacement of the patient as a function of time.
However, regarding claim 4, Olensen teaches within the same field of endeavor with imaging the motion of the patient in a medical imaging PET utilizing a camera as tracking system (Title and abstract) with the detection of the motion level or amplitude in 3D with providing a graphical representation of the displacement that includes a graphical representation of the total 3D displacement in mm as a function of time (Fig.4a) therefore teaching to determine and provide a first representation based on the tracking data as in claim 4.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Yu, as modified by Gorges, Pfister and Carlsen to determine and provide a first representation based on the tracking data as in claim 4, since one of ordinary skill in the art would recognize that determining and representing graphically the motion level with time for the total 3D and along the X, Y and Z axis for motion correction and motion monitoring was known in the art, as taught by Olensen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Olensen and Yu are teaching the use of cameras for motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to provide a time monitoring with visualization of the possible excess of patient motion for improving correcting the patient position, as suggested by Olensen (Abstract).

Regarding the dependent claims 5, 7, 9-10, 13, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yu, Gorges, Pfister, Carlsen and Olensen.
Regarding claim 5, Yu modified by Gorges, Pfister and Carlsen, does not specifically teach a second graphical representation of first displacement along a first axis as a function of time, a third graphical representation of second displacement along a second axis as a function of time, and a fourth graphical representation of third displacement along a third axis as a function of time as in claim 5.
However, regarding claim 5, Olensen teaches within the same field of endeavor with imaging the motion of the patient in a medical imaging PET utilizing a camera as tracking system (Title and abstract) with the detection of the motion level or amplitude in 3D with providing a graphical representation of the displacement that includes a graphical representation of the total 3D displacement in mm as a function of time (Fig.4a) and a graphical representation along the first axis as a function of time, a graphical representation along the second axis as a function of time and a graphical representation along the third axis as a function of time (Fig.5a).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Yu, as modified by Gorges, Pfister and Carlsen with the first representation includes a graphical representation of displacement of the subject as a function of time, and wherein the graphical representation of displacement includes a first graphical representation of total 3D displacement in distance units, a second graphical representation of first displacement along a first axis as a function of time, a third graphical representation of second displacement along a second axis as a function of time, and a fourth graphical representation of third displacement along a third axis as a function of time, since one of ordinary skill in the art would recognize that determining and representing graphically the motion level with time for the total 3D and along the X, Y and Z axis for motion correction and motion monitoring was known in the art, as taught by Olensen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Olensen and Yu are teaching the use of cameras for motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to provide a time monitoring with visualization of the possible excess of patient motion for improving correcting the patient position, as suggested by Olensen (Abstract).

Regarding claim 7, Yu teaches as discussed above the deformation/displacement level attached to the motion of the patient in order to direct the veto controller to send a veto signal to the processing unit to stop the motion compensation for the acquired data. 
Yu does not specifically teach wherein the controller unit is configured to determine one or more indicators based on the output of the verification function, the scanner data, and the tracking data, and wherein the controller unit is configured to include the one or more indicators or at least a part thereof in the first representation, and wherein the one or more indicators comprises an error indicator or a set of error indicators indicative of erroneous scanning as in claim 7.
However, Olensen teaches also the determination of time where the device is in error in tracking the motion of the subject with the determination an indicator directed to the data loss in Fig. 4a (POL data loss) therefore teaching the processor/controller configured to determine an indicator based on the determination that motion tracking is not available. Olensen teaches as discussed in claim 4, the processor/controller configured to include that indicator in the first representation or displacement time graph as in Fig.4a wherein the indicator as an arrow comprises an error indicator (Fig.4a indicator/notification “POL data loss”) indicative of erroneous scanning as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Yu as modified by Gorges, Pfister, Carlsen with the controller unit is configured to determine one or more indicators based on the output of the verification function, the scanner data, and the tracking data, and wherein the controller unit is configured to include the one or more indicators or at least a part thereof in the first representation, and wherein the one or more indicators comprises an error indicator or a set of error indicators indicative of erroneous scanning, since one of ordinary skill in the art would recognize that determining and representing graphically the motion level with time for the total 3D and along the X, Y and Z axis for motion correction/motion monitoring with the indication of erroneous scan during the tracked motion during time was known in the art, as taught by Olensen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Olensen and Yu are teaching the use of cameras for motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to provide a visualization of the times when no correction or compensation of the tracking motion was made for image reconstruction, as suggested by Olensen (Abstract and Fig.4a).

 Regarding claim 9, Yu, Gorges, Pfister and Carlsen do not specifically teach the one or more indicators indicate at which time an event indicated by the one or more indicators occurred in claim 9. However, Olensen, as discussed above, teaches the use of annotation/indicators with the one or more indicators indicate at which time an event indicated by the one or more indicators occurred (Fig.4a indicator when the patient moving).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have adapted the method of Yu, Gorges, Pfister and Carlsen with the one or more indicators indicating at which time an event indicated by the one or more indicators occurred, since one of ordinary skill in the art would recognize that determining and representing graphically the motion level of the patient with time was known in the art, as taught by Olensen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Olensen and Yu are teaching the use of cameras for motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to provide a time monitoring with visualization of the possible excess of patient motion for improving correcting the patient position, as suggested by Olensen (Abstract).

Regarding claim 10, Yu further teaches to determine and provide a second representation based on the surface of the surface representation of the subject and based on the tracking data reported by motion indicators (Fig.23B and p.39 2nd ¶ “The tracked motion displays 2300 include a subject representation 2102, a motion indicator 2104, and a reference indicator 2304. The motion indicators 2104 comprise a representation of coordinate system axes configured to show all three translations and all three rotations of the object of interest through rotations and/or translations of the motion indicators 2104” wherein the representation is the patient in the reference or initial position prior motion and indicator 2104 is the indicator for the motion as determined based on the tracking data relative to the initial/reference indicator) wherein the second representation is determined according to the output of the veto controller/verification function, and based on the tracking data, wherein the second representation as based on the surface of the subject is different from the first representation given as a displacement-time graph and wherein the second representation includes a surface representation of a surface of the scanning subject and a reference surface representation of a surface of the scanning subject and/or wherein the second representation includes one or more indicators including a first indicator indicative of a reference point or group of reference points of the subject for the first representation as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Yu being modified by Gorges, Pfister, Carsen and Olensen, wherein to control the scanning monitoring apparatus according to the output of the verification function includes to determine and provide a second representation based on the tracking data, wherein the second representation is different from the first representation, and wherein the second representation includes a surface representation of a surface of the scanning subject and a reference surface representation of a surface of the scanning subject and/or wherein the second representation includes one or more indicators including a first indicator indicative of a reference point or group of reference points of the subject for the first representation, since one of ordinary skill in the art would recognize that determining the displacement of the subject with time and reporting it using the surface of the subject with the indication of a reference position and of the final position after motion was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that these combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality for better scanning/imaging control.

Regarding claim 13, Yu teaches the controller unit is configured to determine the first indicator of the second representation based on the output of the verification function, the scanner data, and the tracking data (as discussed above with Fig. 23B with the first indicator is visualizing the position and orientation of the reference surface of the subject which are necessary parameters to measure and determine the displacement of the subject at any time, therefore teaching  to determine the first indicator of the second representation based on the output of the verification function, the scanner data, and the tracking data, as claimed).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012), Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012), and Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claim 15 above, and further in view of Lee et al. (USPN 20140372136 A1; Pub.Date 12/18/2014; Fil.Date 06/12/2014).
Yu, modified in view of the teachings of Gorges, Pfister and Carlsen, teaches a scanning monitoring device as set forth above. 
Regarding claim 16, Yu teaches the use of speakers for outputting results and data (p.52 1st ¶ “The output device(s) may comprise a speaker, a display screen,...” in order to output results and data to the user). Yu, Gorges, Pfister and Carlsen do not teach specifically comprising a loudspeaker, and wherein to provide a notification signal includes comprises to provide an audio signal with the loudspeaker as in claim 16.
However, Lee teaches within the same field of endeavor of detecting motion during medical imaging with an MRI (Title and abstract and Fig.4 and [0136]) wherein a notification is sent to the patient via an audio message via a speaker (0320] indicating that the patient should not move reading in view of the teachings of Yu on a notification signal if the output is indicative of an erroneous scanning in order to correct the motion of the patient.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have adapted the system of Yu, Gorges, Pfister and Carlsen to provide a notification signal if the output is indicative of an erroneous scanning, since one of ordinary skill in the art would recognize that using a speaker to send a notification to the patient regarding the motion of the patient was known in the art, as taught by Lee and since sending guidance information to the displacement of the  patient when the motion is exceeding a predetermined threshold was also known in the art as taught by Yu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Lee and Yu are teaching motion detection and correction during medical imaging protocols for MRI imaging. The motivation would have been to provide a direct feedback to the patient, as suggested by Lee ([0320]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012), Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012), Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008), and Lee et al. (USPN 20140372136 A1; Pub.Date 12/18/2014; Fil.Date 06/12/2014) as applied to claim 16 above, and further in view of Oh et al. (USPN 20150208981 A1; Pub.Date 07/30/2015; Fil.Date 04/07/2015).
Yu, modified in view of the teachings of Gorges, Pfister, Carlsen and Lee, teaches a scanning monitoring device as set forth above. 
Regarding claim 17, Yu, Gorges, Pfister, Carlsen and Lee do not specifically teach a plurality of audio signals based on the output of the verification function.
However Oh teaches within the same field of endeavor of tracking the motion of the examinee being scanned for diagnostic imaging (Title and abstract) with the determination of the motion being performed using a capturing unit such camera for imaging the patient and detecting motion of the patient in order to reduce motion of the patient (Title, abstract and [0008]- [0009]) the use of video signals or audio signals for providing the guidance information to the patient regarding the status of the motion level ([0047]) wherein Oh teaches the comparison of the “level of motion” with a threshold as a criterion (Fig.4, Fig.9 and [0044]-[0045]) wherein if the “level” is below the predetermined threshold the motion is considered minor providing a guide to the examinee to correct for the motion if necessary ([0049]-[0050]) while in the contrary to it for the level exceeding the threshold with the information guide indicating “that recapture is necessary” for the medical imaging, indicating therefore the acquired medical image during the level of motion above the predetermined threshold as being corrupted with the need of recapture since the motion is affecting the diagnosis while for a lower level the medical images are of sufficiently high quality, therefore reading on the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion, therefore presenting two signals to the examinee for the purpose of feedback control using audio or visual warning or notification, therefore reading on the controller unit is configured to select the audio signal from a plurality of audio signals based on the output of the verification function as claimed in claim 17.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have adapted the system of Yu, Gorges, Pfister, Carlsen and Lee with the controller unit is configured to select the audio signal from a plurality of audio signals based on the output of the verification function, since one of ordinary skill in the art would recognize that using a speaker to send a notification to the patient regarding the motion of the patient was known in the art, as taught by Lee and since sending guidance information to the patient when the motion is exceeding a predetermined threshold or return below that threshold was also known in the art as taught by Oh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Oh are teaching motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to provide a direct feedback to the patient, as suggested by Lee ([0320]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012), Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012), and Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claim 1 above, and further in view of Oh et al. (USPN 20150208981 A1; Pub.Date 07/30/2015; Fil.Date 04/07/2015).
Yu, modified in view of the teachings of Gorges, Pfister and Carlsen, teaches a scanning monitoring device as set forth above. 
Yu, Gorges, Pfister and Carlsen do not specifically teach to transmit a first control signal to the medical scanner, wherein the first control signal is indicative of stop scanning if the output is indicative of a first error as in claim 19.
As discussed for claim 17 above, regarding claim 19, Oh teaches within the same field of endeavor of tracking the motion of the examinee being scanned for diagnostic imaging (Title and abstract) with the determination of the motion being performed using a capturing unit such camera for imaging the patient and detecting motion of the patient in order to reduce motion of the patient (Title, abstract and [0008]- [0009]) the use of video signals or audio signals for providing the guidance information to the patient regarding the status of the motion level ([0047]) wherein Oh teaches the comparison of the “level of motion” with a threshold as a criterion (Fig.4, Fig.9 and [0044]-[0045]) wherein if the “level” is below the predetermined threshold the motion is considered minor providing a guide to the examinee to correct for the motion if necessary ([0049]-[0050]) while in the contrary to it for the level exceeding the threshold with the information guide indicating “that recapture is necessary” for the medical imaging, indicating therefore the acquired medical image during the level of motion above the predetermined threshold as being corrupted with the need of recapture since the motion is affecting the diagnosis while for a lower level the medical images are of sufficiently high quality, therefore reading on the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion, therefore presenting two signals to the examinee for the purpose of feedback control using audio or visual warning or notification.
Therefore, Oh teaches that the protocol manager ([0057]-[0058] protocol manager 180) manages an imaging protocol to capture image of the examinee therefore transmit signal for managing the imaging protocol. Oh teaches that the protocol manager can stop the imaging sequence if the motion if found higher than the threshold ([0058] may suspend the imaging protocol when a level of the detected motion is equal to or greater than a predetermined threshold value) therefore reading on to transmit a first control signal to the medical scanner, wherein the first control signal is indicative of stop scanning if the output is indicative of a first error.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have adapted the system of Yu, Gorges, Pfister and Carlsen with transmitting a first control signal to the medical scanner, wherein the first control signal is indicative of stop scanning if the output is indicative of a first error, since one of ordinary skill in the art would recognize sending guidance information and stopping the scanning of the imaging process of the patient when the motion is exceeding a predetermined threshold was also known in the art as taught by Oh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Oh are teaching motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to correct the motion or displacement error for improving the imaging results, as suggested by Oh ([0057]-[0058]).

Yu, Gorges, Pfister and Carlsen do not specifically teach to transmit a second control signal to the medical scanner, wherein the second control signal is indicative of scanning restart if the output is indicative of a second error as in claim 20.
Regarding claim 20, Oh does teach the same approach with the protocol manager sending a second type of signal ([0058] the level of the detected motion changes to be equal to or less than the predetermined threshold value, or when an external input signal is received, the imaging protocol manager 180 may resume the suspended imaging protocol) for a different type of error which is a  motion reaching below the threshold after the imaging protocol has been suspended , therefore reading on to transmit a second control signal to the medical scanner, wherein the second control signal is indicative of scanning restart if the output is indicative of a second error.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have adapted of Yu, Gorges, Pfister and Carlsen with transmitting a second control signal to the medical scanner, wherein the second control signal is indicative of scanning restart if the output is indicative of a second error, since one of ordinary skill in the art would recognize sending guidance information and stopping and then resuming the scanning of the imaging process of the patient when the motion/displacement exceeding a predetermined threshold is corrected to be below that predetermined threshold was also known in the art as taught by Oh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Oh are teaching motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to correct the motion or displacement error for improving the imaging results, as suggested by Oh ([0057]-[0058]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012), Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012), and Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claims 4 and 7 above, and further in view of Olensen et al. (2012 IEEE Trans. Med. Imaging 31:79-87; Pub.Date 08/18/2011) hereafter Olensen’2012.
Yu, modified in view of the teachings of Gorges, Pfister and Carlsen, teaches a scanning monitoring device as set forth above.
Additionally, regarding claim 21, Yu teaches using the scanner images to determine and provide a representation based on the surface of the surface representation of the subject and based on the tracking data reported by motion indicators (Fig.23B and p.39 2nd ¶ “The tracked motion displays 2300 include a subject representation 2102, a motion indicator 2104, and a reference indicator 2304. The motion indicators 2104 comprise a representation of coordinate system axes configured to show all three translations and all three rotations of the object of interest through rotations and/or translations of the motion indicators 2104” wherein the representation is the patient in the reference or initial position prior motion and indicator 2104 is the indicator for the motion as determined based on the tracking data relative to the initial/reference indicator) wherein the representation is determined according to the output of the veto controller/verification function, and based on the tracking data, wherein the representation as based on the surface of the subject is different from the first representation given as a displacement-time graph and wherein a representation includes a surface representation of a surface of the scanning subject and a reference surface representation of a surface of the scanning subject, therefore teaching comprising any sensor system configured to provide [...3D...] surface representation data of an imaging region of the subject in the medical scanner, and wherein the tracking data includes the [...3D...] surface representation data).
Yu as modified by Gorges, Pfister and Carlsen does not specifically teach the surface representation is a 3D surface representation of the subject region of interest as in claim 21.
However, Olensen’2012 teaches within the same field of endeavor of motion tracking for medical imaging (Title and abstract), using the 3D surface of the patient for the reference 3D surface of the subject with the 3D surface of the patient after motion with the estimation of the error for the motion (Fig.9 and p.85 col.1 1st ¶).
 Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Yu being modified by Gorges, Pfister and Carsen, comprising any sensor system configured to provide 3D surface representation data of an imaging region of the subject in the medical scanner, and wherein the tracking data includes the 3D surface representation data, since one of ordinary skill in the art would recognize that using a representation of the subject surface for visualizing the motion of the subject was known in the art as taught by Yu within different embodiments and since expanding the visualization to 3D surface representation was also known in the art as taught by Olensen’2012. Since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶) and since Olensen teaches an extension of the representation of the patient with a 3D representation, one of ordinary skill in the art would have expected that these combinations could have been made with predictable results as combination of embodiments of Yu with the common motivation to improve the tracking data quality for better scanning/imaging control and with the conventional representation in 3D as taught by Olensen’2012 in order to provide a more realistic and accurate visualization for tracking motion with the 3D visualization, as suggested by Olensen’2012 (page 86 col.2 1st ¶).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012), Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012), and Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claim 1 above, and further in view of Melkis et al. (USPN 20090122008 A1; Pub.Date 05/14/2009; Fil.Date 11/14/2007).
Yu, modified in view of the teaching of Zuccolotto, Gorges, Pfister and Carlsen, teaches a scanning monitoring device as set forth above. 
Yu, Gorges, Pfister and Carlsen do not specifically teach the one or more quality parameters are indicative of potential errors in the tracking data caused by occlusion of the subject, presence of foreign object, unwanted deformation or interference from light as in claim 26.
However, Melkis teaches within the same field of endeavor of imaging with tracking position (Title, abstract) using optical tracker (Fig.1) wherein warning of error for the tracking is provided when user broke the line of sight of the tracker ([0057] “Some optical 3D trackers 20 may experience problems in circumstances where the line-of-sight to a marker is partially blocked by an intervening object. In such situations the optical tracker 20 may incorrectly measure the location of the marker” such “for example, when the user's hand partially blocks the line-of-sight from one of the cameras 21a-21c of the tracker 20” [0060] “warn the user of a potentially inaccurate measurement, such as by causing the status light 44 to flash”) therefore providing a warning for the error reading on the one or more quality parameters are indicative of potential errors in the tracking data caused by occlusion of the subject, presence of foreign object, unwanted deformation or interference from light as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have adapted the system of Yu, Gorges, Pfister and Carlsen with one or more quality parameters are indicative of potential errors in the tracking data caused by occlusion of the subject, presence of foreign object, unwanted deformation or interference from light, since one of ordinary skill in the art would recognize providing a warming for breaking the line of sight for a tracking system was also known in the art as taught by Melkis One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Melkis are teaching tracking position analysis using imaging. The motivation would have been to provide accurate tracking without blocking the line of view of the tracking target, as suggested by Melkis (abstract).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012), Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012), and Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claims 4 and 7 above, and further in view of Zuccolotto et al. (USPN 20050283068 A1; Pub.Date 12/22/2005; Fil.Date 06/17/2005).
Yu, modified in view of the teachings of Gorges, Pfister and Carlsen, teaches a scanning monitoring device as set forth above.
Yu, modified in view of the teachings of Gorges, Pfister and Carlsen does not specifically teach providing a notification scheme comprising: * providing a control signal to the medical scanner indicative of stopping scanning; * providing a control signal to the medical scanner indicative of restarting scanning; or * providing a control signal to the medical scanner indicative of redoing part of the scanning as in claim 27.
However, Zuccolotto teaches within the same field of endeavor of medical imaging (Title and abstract) performing tracking the motion of the patient ([0015] “the present invention includes three MRI systems (or sub-systems), namely an MRI digital video projection system, an MRI motion tracker and patient augmented visual feedback system, and an MRI forward predictive noise canceling microphone system”, “The second system is an MRI Motion Tracker and Patient Augmented Visual Feedback System that enables monitoring patient head motion (or any body part motion) and providing real time feedback to the patient and/or technician or technologist to minimize patient movement. Additionally, Zuccolotto teaches the analysis of the quality of imaging regarding the motion of the patient is monitored with control of the imaging system ([0015] as above) with the analysis of the tracked motion lead to either stop the scan, terminate the scan or restart the scan ([0054] “quality of imaging regarding the motion of the patient is monitored with control of the imaging system ([0015] “If the movement is too severe to support continued imaging, the scan run can be terminated, and restarted” therefore if the tracking motion quality is too low the scan stop and is restarted”) therefore teaching providing a notification scheme comprising: * providing a control signal to the medical scanner indicative of stopping scanning; * providing a control signal to the medical scanner indicative of restarting scanning; or * providing a control signal to the medical scanner indicative of redoing part of the scanning as in claim 27.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Yu being modified by Gorges, Pfister and Carsen, with providing a notification scheme comprising: * providing a control signal to the medical scanner indicative of stopping scanning; * providing a control signal to the medical scanner indicative of restarting scanning; or * providing a control signal to the medical scanner indicative of redoing part of the scanning, since one of ordinary skill in the art would recognize that stopping, terminating and restarting the scanning process in response to an erroneous tracking motion was known in the art as taught by Zuccolotto. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Zuccolotto and Yu teaches the analysis of patient motion and it control for medical imaging including MRI. The motivation would have been to ideally provide practical solutions to the presence of motion artifact during the scanning of the patient, as suggested by Zuccolotto ([0054]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Gorges et al. (USPN 20130018253 A1; Pub.Date 01/17/2013; Fil.Date 01/17/2012), Pfister et al. (2012 arXiv:1206.1428v2 27 pages internet pub.; Pub.Date 08/07/2012), and Carlsen et al. (USPN 20100183206 A1; Pub.Date 07/22/2010; Fil.Date 06/19/2008) as applied to claim 24 above, and further in view of Schaerer et al. (2012 Phys. Med. Biol. 57:357-373; Pub.Date 2012).
Yu, modified in view of the teachings of Gorges, Pfister and Carlsen, teaches a method as set forth above. 
Yu, Gorges, Pfister and Carlsen do not specifically teach markerlessly obtaining a 3D surface representation of a subject region from 3D/depth sensors as in claim 28.
However, Schaerer teaches within the same field of endeavor for motion tracking in  medical imaging (Title, abstract and p.358 1st ¶ Introduction “Motion tracking is a key aspect in external beam radiotherapy”) the use of markerless tracking using surface imaging based on deformable mesh registration (Title) applied to a patient (Fig.1 and Fig.3) to identify motion of the patient from imaging the surface of the patient using specific sensors (p.358 4th ¶ “Optical systems that do not require markers exist, such as the AlignRT/GateCT (VisionRT Ltd, London, UK), the Sentinel system (C-RAD AB, Uppsala, Sweden) and the Galaxy system (LAP Laser, L¨uneburg, Germany) (Bert et al 2005, Brahme et al 2008, Moser et al 2011). These devices provide the 3D reconstruction of the external surface of the patient as a function of time. However, the geometrical representation of the surface changes over time, meaning that vertices and edges of the meshes acquired at different time stamps vary” and Fig.12) reading on therefore the step of obtaining tracking data comprises markerlessly obtaining a 3D surface representation of a subject region from 3D/depth sensors as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have adapted the method of Yu, Gorges, Pfister and Carlsen with the step of obtaining tracking data comprises markerlessly obtaining a 3D surface representation of a subject region from 3D/depth sensors, since one of ordinary skill in the art would recognize using specific camera or system for tracking motion with markerless registration of the surface of the patient with a reference mesh was known in the art as taught by Schaerer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Schaerer are teaching tracking position analysis using imaging for medical application. The motivation would have been to improve respiratory motion management in radiation therapy, including motion artefact reduction or tumor motion compensation by means of internal/external correlation models, as suggested by Schaerer (abstract). 
Regarding the dependent claim 29, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yu, Gorges, Pfister, Carlsen and Schaerer.
Regarding claim 29, as discussed above for claim 28, Schaerer teaches the motion tracking is performed on the thorax and abdomen during lung cancer radiotherapy treatments with the registration between the mesh and the surface of the patient to be treated (p.362 4th ¶ “The VisionRT system in the single pod-based modality (GateCT) was used to continuously acquire the dynamic thoraco-abdominal surface of selected patients during lung cancer radiotherapy treatments (figure 3(a))) therefore reading on the subject region comprises a surface of a body part from which the medical scanner acquires data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have adapted the method of Yu, Gorges, Pfister, Carlsen and Schaerer with the subject region comprises a surface of a body part from which the medical scanner acquires data, since one of ordinary skill in the art would recognize performing tracking motion with markerless registration of the surface of the patient with a reference mesh where the treatment was performed was known in the art as taught by Schaerer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Schaerer are teaching tracking position analysis using imaging for medical application. The motivation would have been to improve respiratory motion management in radiation therapy, including motion artefact reduction or tumor motion compensation by means of internal/external correlation models, as suggested by Schaerer (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tisdall et al. (WO 2015/161067 A1; Pub.Date 10/22/2015; Fil.Date 04/16/2015) teaches the common and conventional method for motion-correction systems in MRI ([0009]) wherein prospective methods are using motion-tracking data acquired during the scan to track motion level and wherein “navigator signals may be acquired and used to adjust the operating parameters of the RF system 120 or the gradient system 118, or to control the view order in which k-space is sampled” ([0029]) therefore implicitly teaching the navigator signals being analyzed to adjust the scanner operating parameters/sequences according to the tracking motion level wherein the adjustment is implicitly teaching the knowledge of the values of the operating parameters in order to appropriately change the values of these operating parameters during the motion tracking performance. Additionally, Babayeva et al. (2015 IEEE rans Med. Imaging 34:1879-1889; Pub.Date 03/13/2015) teaches the combined optical tracking and navigator data for motion assessment and correction (title and abstract) as used for prospective motion correction with real time adjustment of scanner gradients and RF system (p.1879 col. 2 last ¶).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793